Citation Nr: 1528500	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension as a result of exposure to herbicides, or in the alterative, as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for renal failure as secondary to hypertension.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for renal failure as secondary to hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's hypertension is proximately due to, or the result of, the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for hypertension.  This award represents a grant of this specific benefit sought on appeal.  Therefore, VA's duties to notify or assist with respect to this issue are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence . 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a ). 

The Veteran originally contended that entitlement to service connection for hypertension was warranted as a result in-service exposure to herbicides, specifically exposure to Agent Orange.  However, a May 2011 medical letter, from Dr. Juneja, linked the Veteran's hypertension to his service-connected PTSD.  Private treatment records and VA treatment records provided a diagnosis of hypertension and such diagnosis was not disputed by a March 2012 VA examiner.  Service connection is in effect for PTSD.  Accordingly, the remaining question is whether there is a nexus between the Veteran's hypertension and his service-connected PTSD.  As discussed in detail below, the Board finds the Veteran's hypertension is secondary to his service-connected PTSD.  Thus, the Board will not address the claim based on additional theories of entitlement, to include as a result of herbicide exposure.

As noted above, VA obtained a medical opinion in May 2012.  The May 2012 VA examiner provided an opinion, which stated, based on evidence available in the claims file and literature in the scientific community, there was simply not enough evidence that PTSD had a causal link to hypertension and therefore it was less likely as not that Veteran's current hypertension was related to his PTSD, but rather was more likely to be idiopathic or essential in etiology.  The March 2012 VA examiner stated that according to literature, multiple studies have shown that patients suffering from PTSD have increased resting heart rate, increased startle reaction, and increased heart rate and blood pressure as responses to traumatic slides sounds and scripts; however, it could not be generalized that PTSD causes hypertension.  The March 2012 VA examiner stated that hypertension is classified as either primary (essential) hypertension or secondary hypertension and about 90 to 95 percent of cases are categorized as primary hypertension, which means high blood pressure with no obvious underlying medical cause and the remaining 5 to10 percent of cases (secondary hypertension) are caused by other conditions that affect the kidneys, arteries, heart or endocrine system.  The March 2012 VA examiner stated, in part, that while the relationship between PTSD and hypertension was being studied, the conclusions were far from causal at this time.  The VA examiner noted, in essence, that the May 2011 medical letter, from Dr. Juneja, addressed below, was not definitive and was unsupported by medical literature.  

The March 2012 VA medical opinion tends to weigh against the claim; however, notably, the VA examiner did recognize that patients suffering from PTSD had increased heart rate and blood pressure in response to traumatic stimuli.  The March 2012 VA examiner also did not specifically address the Veteran's hypertension in his individual case or classify his type of hypertension.  Instead, the March 2012 VA examiner impermissibly relied upon statistics for the entirety of the population as part of the rationale.  Moreover, the March 2012 VA examiner did not rule out that the Veteran's hypertension was linked to his service-connected PTSD but merely provided an opinion which indicated a causal link was not yet supported by medical literature.  Thus, the Board does not find the March 2012 medical opinion probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In contrast to the March 2012 VA medical opinion, Dr. Juneja provided a May 2011 medical letter, which noted the Veteran had been receiving treatment for severe and chronic PTSD.  Dr. Juneja opined that with reasonable certainty PTSD could be one of the factors causing and/or maintaining the Veteran's hypertension.  Dr. Juneja's opinion is persuasive as such was provided, based on a history of treating the Veteran, as reflected in the evidence of record, and familiarity with his medical background.  Thus, the Board accords it sufficient evidentiary weight to substantiate the claim.

Based on the foregoing and in the absence of probative evidence to the contrary, the Board finds that the Veteran's hypertension is proximately due to, or caused by his service-connected PTSD.  Accordingly, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for hypertension.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, as proximately due to, or caused by, service-connected PTSD, is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims for bilateral hearing loss and renal failure as secondary to hypertension.  See 38 C.F.R. § 19.9 (2014). 

The Board concludes that the May 2010 VA examination is not adequate for the purpose of adjudicating the Veteran's claim for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In May 2010, the Veteran underwent a VA audiological examination and audiometric testing revealed hearing loss disability for VA purposes under the requirements of 38 C.F.R. § 3.385 (2014).  The May 2010 VA examiner provided an opinion that the Veteran's bilateral hearing loss was not caused by military noise exposure as he had normal audiogram results at separation and the literature did not support delayed onset hearing loss from noise exposure.  However, the absence of in-service evidence of some degree of hearing loss (per Hensley v. Brown, 5 Vet. App. 155 (1993)), or a hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining whether the Veteran's bilateral hearing loss is etiologically related to service.  

In view of the grant of service connection for hypertension herein, the Board finds the claim of entitlement to service connection renal failure as secondary to hypertension should be re-adjudicated by the AOJ; the AOJ shall have the opportunity to complete all necessary development associated with this claim under the changed circumstances.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any bilateral hearing loss.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hearing loss is related to active service or any incident of service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion. 

2.  The Veteran must be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completion of any further development deemed necessary (to include obtaining a new medical opinion indicated by the grant of service connection for hypertension), the issues remaining on appeal should be re-adjudicated.  The re-adjudication should specifically include consideration of whether service connection for renal failure is warranted as secondary to newly service-connected hypertension.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


